Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 Page 1 of 21

 

 

EXHIBIT A

 

 
ivScEF Doc. no. 1 Case 1:21-cv-04668-AT Do

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK
CLAUDIA DAVIS,
Plaintiff,

-against-

WHOLE FOODS MARKET GROUP, INC., WHOLE
FOODS MARKET MID-ATLANTIC, INC., and “JOHN
DOE, INC”. I-X, THEIR NAMES BEING FICTITIOUS

AND CURRENTLY UNKNOWN,

Defendants.

 

 

TO THE DEFENDANTS:

cument 1-1 Filed 05/25/21 Prgjee2veb2iyscer :

Index No.:

SUMMONS

Plaintiff designates New York
County as the place of trial.

The basis of venue is:
CPLR 503(a)

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer or, if the complaint is not served with summons, to serve a notice of
appearance, on the Plaintiff's Attorney within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York), and in case of your failure to
appear or answer, judgment will be taken against you by default for the relief demanded in the

complaint.

Dated: Bronx, New York
May 26, 2020

To:

Whole Foods Market Group, Inc.
c/o C T Corporation Systems, Inc.
28 Liberty Street

New York, NY 10005

Blu Canis

Robert J Genis, Esq.

SONIN & GENIS, LLC
Attorneys for Plaintiff

One Fordham Plaza, Suite 907
Bronx, New York, 10458
(718) 561-4444

Whole Food Market Mid-Atlantic, Inc.
c/o C T Corporation Systems, Inc.

28 Liberty Street
New York, NY 10005

1 nfo

05/26/2020
YSCEF poc. wo. 2 Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 PekgeBveb2NysceF: 05/26/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
CLAUDIA DAVIS,
Plaintiff,
Index No.:
-against-
VERIFIED COMPLAINT

 

WHOLE FOODS MARKET GROUP, INC., WHOLE
FOODS MARKET MID-ATLANTIC, INC., and “JOHN
DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS
AND CURRENTLY UNKNOWN,

Defendants.

 

 

Plaintiff CLAUDIA DAVIS by his attorneys SONIN & GENIS, ESQS, as and for his
Verified Complaint, upon information and belief and at all times hereinafter mentioned,
respectfully alleges:

1. On and before October 31, 2017, the defendant WHOLE FOODS MARKET GROUP, INC.,
was and still is a foreign business corporation duly authorized to transact business within the
State of New York.

2. On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
was and still is a domestic business corporation duly organized and existing under and by
virtue of the laws of the State of New York. |

3. On and before October 31, 2017, the defendant WHOLE FOODS MARKET GROUP, INC.,
was and still is a foreign business corporation not authorized to transact business within the
State of New York.

4. Defendant WHOLE FOODS MARKET GROUP, INC., regularly conducts and transacts
business in the State of New York.

5. Defendant WHOLE FOODS MARKET GROUP, INC., regularly solicits business in the

State of New York.

TAF 149
WYSCEF Doc. NO. 2 Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 PReagSWeP AWYSCEF: 05/26/2020

10.

11.

12.

13.

14.

15.

16.

Defendant WHOLE FOODS MARKET GROUP, INC., regularly advertises in the State of
New York.

Defendant WHOLE FOODS MARKET GROUP, INC., leases and rents space in the State of
New York.

Defendant WHOLE FOODS MARKET GROUP, INC., employs people in the State of New
York.

Defendant WHOLE FOODS MARKET GROUP, INC., earns significant sums of money in
and from the State of New York and its residents and inhabitants.

Defendant WHOLE FOODS MARKET GROUP, INC., earns substantial sums of money in
and from the State of New York and its residents and inhabitants.

Defendant WHOLE FOODS MARKET GROUP, INC., derives significant income in and
from the State of New York and its residents and inhabitants.

Defendant WHOLE FOODS MARKET GROUP, INC., accepts process of service c/o C T
Corporation Systems, Inc. 28 Liberty Street New York, NY 10005

Defendant WHOLE FOODS MARKET GROUP, INC., Chief Executive Officer is Keith
Manbeck, 550 Bowie Street, Austin, Texas, 78703.

On and before October 31, 2017, a portion of the premises located at 1551 3rd Avenue, New
York, NY 10128 was being operated as a Whole Foods Supermarket.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
was a tenant at/of 1551 3rd Avenue, County of New York, State of New York.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
rented or leased space in the premises located at 1551 3rd Avenue, County of New York,

State of New York.

2 nF 1a
{YSCEF poc. wo. 2 Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 Pagesbveb2ivscer: 05/26/2020

ri.

18.

19.

20.

21.

nde

23.

24.

25.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
occupied space in the premises located at 1551 3rd Avenue, County of New York, State of
New York.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
managed a portion of the aforementioned premises.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
operated a portion of the aforementioned premises.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
its agents, servants, employees, contractors and/or subcontractors, maintained a portion of the
aforementioned premises.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
its agents, servants, employees, contractors and/or subcontractors, controlled a portion of the
aforementioned premises.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
its agents, servants, employees, contractors and/or subcontractors, inspected a portion of the
aforementioned premises.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET GROUP, INC.,
its agents, servants, employees, contractors and/or subcontractors, repaired a portion of the
aforementioned premises.

On and before October 31, 2017, a portion of the aforementioned premises was and still is
used by employees/customers, on a daily basis.

On and before October 31, 2017, the building including its stores, premises, appurtenances,

furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,

3

2 AF 190
WYSCEF boc.

no. 2 Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 PeayeQveb aiyscer: 05/26/2020

placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting
located at 1551 3rd Avenue, New York, NY 10128 was being operated by defendant
WHOLE FOODS MARKET GROUP, INC., and its agents, servants, employees, contractors

and/or subcontractors.

26. On and before October 31, 2017, the building including its stores, premises, appurtenances,

furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting
located at 1551 3rd Avenue, New York, NY 10128 was owned by defendant WHOLE
FOODS MARKET GROUP, INC. and its agents, servants, employees, contractors and/or

subcontractors.

27. On and before October 31, 2017, the defendant WHOLE FOODS MARKET GROUP, INC.

was a lessee of the building, including its stores, premises, appurtenances, furnishings,
staircases, ingresses, egresses, flooring, shelves/racks/displays, placement/stocking/storage
etc., of products/merchandise/stock/goods/supplies, and lighting, located at 1551 3rd

Avenue, County of New York, State of New York.

28. On and before October 31, 2017, the defendant WHOLE FOODS MARKET GROUP, INC.

was a lessor of the building, including its stores, premises, appurtenances, furnishings,
staircases, ingresses, egresses, flooring, shelves/racks/displays, placement/stocking/storage
etc., of products/merchandise/stock/goods/supplies, and lighting, located at 1551 3rd

Avenue, County of New York, State of New York.

29. On and before October 31, 2017, the defendant WHOLE FOODS MARKET GROUP, INC.

and its agents, servants, employees, contractors and/or subcontractors managed the building,

including its stores, premises, appurtenances, furnishings, staircases, ingresses, egresses,

4

4nf 10
WYSCEF poc. No. 2 Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 PrggeYveb2iyscer: 05/26/2020

30.

31.

32.

flooring, shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting located at 1551 3rd Avenue, New
York, NY 10128.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET GROUP, INC.
and its agents, servants, employees, contractors and/or subcontractors maintained the
building, including its stores, premises, appurtenances, furnishings, staircases, ingresses,
egresses, flooring, shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting located at 1551 3rd Avenue, New
York, NY 10128.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET GROUP, INC.
and its agents, servants, employees, contractors and/or subcontractors supervised the
building, including its stores, premises, appurtenances, furnishings, staircases, ingresses,
egresses, flooring, shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting located at 1551 3rd Avenue, New
York, NY 10128.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET GROUP, INC.,
and its agents, servants, employees, contractors and/or subcontractors controlled the building,
including its stores, premises, appurtenances, furnishings, staircases, ingresses, egresses,
flooring, shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting located at 1551 3rd Avenue, New

York, NY 10128.

Qc AF 10
NYSCEF Doc. no. 2 Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 PexeBvebaiyscer: 05/26/2020

33.

34.

35.

36.

ah

38.

a9.

40.

41.

42.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC., was and still is a foreign business corporation duly authorized to transact
business within the State of New York.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., was and still is a domestic business corporation duly organized and
existing under and by virtue of the laws of the State of New York.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC., was and still is a foreign business corporation not authorized to transact
business within the State of New York.

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., regularly conducts and
transacts business in the State of New York.

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., regularly solicits business
in the State of New York. |

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., regularly advertises in the
State of New York.

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., leases and rents space in
the State of New York.

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., employs people in the
State of New York.

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., earns significant sums of
money in and from the State of New York and its residents and inhabitants.

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., ears substantial sums of

money in and from the State of New York and its residents and inhabitants.

6

A nf 19
NYSCEF DOC. NO. 2 Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 PBRREQVEP2NYSCEF: 05/26/2020

43.

44.

45.

46.

AT.

48.

49.

50.

Si.

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., derives significant income
in and from the State of New York and its residents and inhabitants.

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., accepts process of service
c/o C T Corporation Systems, Inc. 28 Liberty Street New York, NY 10005

Defendant WHOLE FOODS MARKET MID-ATLANTIC, INC., Chief Executive Officer is
Keith Manbeck, 550 Bowie Street, Austin, Texas, 78703.

On and before October 31, 2017, a portion of the premises located at 1551 3rd Avenue, New
York, NY 10128 was being operated as a Whole Foods Supermarket.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., was a tenant at/of 1551 3rd Avenue, County of New York, State of New
York. |

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., rented or leased space in the premises located at 1551 3rd Avenue,
County of New York, State of New York.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., occupied space in the premises located at 1551 3rd Avenue, County of
New York, State of New York.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., managed a portion of the aforementioned premises.

On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID- we

ATLANTIC, INC., operated a portion of the aforementioned premises.

T nf 14
NYSCEF DOC. NO. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 P&§GEIQm@) AYSCEF: 05/26/2020

52. On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., its agents, servants, employees, contractors and/or subcontractors,
maintained a portion of the aforementioned premises.

53. On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., its agents, servants, employees, contractors and/or subcontractors,
controlled a portion of the aforementioned premises.

54. On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., its agents, servants, employees, contractors and/or subcontractors,
inspected a portion of the aforementioned premises.

55. On and before October 31, 2017, the defendant, WHOLE FOODS MARKET MID-
ATLANTIC, INC., its agents, servants, employees, contractors and/or subcontractors,
repaired a portion of the aforementioned premises.

56. On and before October 31, 2017, a portion of the aforementioned premises was and still is
used by employees/customers, on a daily basis.

57. On and before October 31, 2017, the building including its stores, premises, appurtenances,
furnishings, staircases, ingresses, egresses, flooring, and lighting located at 1551 3rd Avenue,
New York, NY 10128 was being operated by defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC., and its agents, servants, employees, contractors and/or subcontractors.

58. On and before October 31, 2017, the building including its stores, premises, appurtenances,
furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting

located at 1551 3rd Avenue, New York, NY 10128 was owned by defendant WHOLE

R nf 14
WYSCEF DOC. NO. 2 Case 1:21-cv-04668-AT Documenti1-1 Filed 05/25/21 P&e¢El VED MYSCEF: 05/26/2020

59.

60.

61.

62.

FOODS MARKET MID-ATLANTIC, INC. and its agents, servants, employees, contractors
and/or subcontractors.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC. was a lessee of the building, including its stores, premises, appurtenances,
furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and
lighting, located at 1551 3rd Avenue, County of New York, State of New York.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC. was a lessor of the building, including its stores, premises, appurtenances,
furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and
lighting, located at 1551 3rd Avenue, County of New York, State of New York.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC. and its agents, servants, employees, contractors and/or subcontractors
managed the building, including its stores, premises, appurtenances, furnishings, staircases,
ingresses, egresses, flooring, shelves/racks/displays, placement/stocking/storage etc., of
sisodivosiasmnchunudien/aecl/ goodalanpyliew: and lighting located at 1551 3rd Avenue, New
York, NY 10128.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC. and its agents, servants, employees, contractors and/or subcontractors
maintained the building, including its stores, premises, appurtenances, furnishings, staircases,

ingresses, egresses, flooring, shelves/racks/displays, placement/stocking/storage etc., of

anf 14
SYSCEF Doc. No. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 Pa&§eEIZu NYSCEF: 05/26/2020

63.

64.

65.

66.

products/merchandise/stock/goods/supplies, and lighting located at 1551 3rd Avenue, New
York, NY 10128.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC. and its agents, servants, employees, contractors and/or subcontractors
supervised the building, including its stores, premises, appurtenances, furnishings, staircases,
ingresses, egresses, flooring, shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting located at 1551 3rd Avenue, New
York, NY 10128.

On and before October 31, 2017, the defendant WHOLE FOODS MARKET MID-
ATLANTIC, INC., and its agents, servants, employees, contractors and/or subcontractors
controlled the building, including its stores, premises, appurtenances, furnishings, staircases,
ingresses, egresses, flooring, shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting located at 1551 3rd Avenue, New
York, NY 10128.

Defendants “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN were and are business entities or persons hired by WHOLE
FOODS MARKET GROUP, INC., WHOLE FOODS MARKET MID-ATLANTIC, to safely
and properly stock, store, place, keep and maintain products/merchandise/goods/supplies at
the premises located at 1551 3rd Avenue, New York, NY 10128 during the relevant times.
On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, were and still are domestic
business corporations duly organized and existing under and by virtue of the laws of the State

of New York.

10

In af 14
WYSCEF poc. No. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 PagertSmf Biscer: 05/26/2020

67.

68.

69.

70.

TL.

des

a

74.

75.

On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, were and still are individuals
residing in the State of New York.

Defendant “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN, regularly conducts and transacts business in the State of New
York.

Defendant “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN, regularly solicits business in the State of New York.
Defendant “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN, regularly advertises in the State of New York.

Defendant “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN, leases and rents space in the State of New York.

Defendant “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN, employs people in the State of New York.

Defendant “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN, earns significant sums of money in and from the State of New
York and its residents and inhabitants.

Defendant “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN, earns substantial sums of money in and from the State of New
York and its residents and inhabitants.

Defendant “JOHN DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND
CURRENTLY UNKNOWN, derives significant income in and from the State of New York

and its residents and inhabitants.

11

11 vnf 14
NYSCEF Doc. No. 2 Case 1:21-cv-04668-AT Document 1-1 Filed 05/25/21 Pagerk#ss BYScEF: 05/26/2020

76. On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, was a tenant at/of 1551 3rd
Avenue, County of New York, State of New York.

77. On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, rented or leased space in the
premises located at 1551 3rd Avenue, County of New York, State of New York.

78. On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, occupied space in the premises
located at 1551 3rd Avenue, County of New York, State of New York.

79. On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, managed a portion of the
aforementioned premises.

80. On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, operated a portion of the
aforementioned premises.

81. On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, its agents, servants, employees,
contractors and/or subcontractors, maintained a portion of the aforementioned premises.

82. On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, its agents, servants, employees,

contractors and/or subcontractors, controlled a portion of the aforementioned premises.

12

19 af 190
NYSCEF Doc. NO. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 P@&@GEIYEI} NYSCEF: 05/26/2020

83.

84.

85.

86.

87.

88.

On and before October 31, 2017, the defendant, “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, its agents, servants, employees,
contractors and/or subcontractors, inspected a portion of the aforementioned premises.

On and before October 31, 2017, the defendant, “JOHN DOE, INC”. J-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, its agents, servants, employees,
contractors and/or subcontractors, repaired a portion of the aforementioned premises.

On and before October 31, 2017, a portion of the aforementioned premises was and still is
used by employees/customers, on a daily basis.

On and before October 31, 2017, the building including its stores, premises, appurtenances,
furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting
located at 1551 3rd Avenue, New York, NY 10128 was being operated by defendant “JOHN
DOE, INC”. I-X, THEIR NAMES BEING FICTICIOUS AND CURRENTLY UNKNOWN,
and its agents, servants, employees, contractors and/or subcontractors.

On and before October 31, 2017, the building including its stores, premises, appurtenances,
furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting
located at 1551 3rd Avenue, New York, NY 10128 was owned by defendant “JOHN DOE,
INC”. I-X, THEIR NAMES BEING FICTICIOUS AND CURRENTLY UNKNOWN and its
agents, servants, employees, contractors and/or subcontractors.

On and before October 31, 2017, the defendant “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN was a lessee of the building,
including its stores, premises, appurtenances, furnishings, staircases, ingresses, egresses,

13

12 af 14
WYSCEF poc. wo. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 Pagesi@ep BYScEF: 05/26/2020

89.

90.

91.

92.

flooring, shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting, located at 1551 3rd Avenue,
County of New York, State of New York.

On and before October 31, 2017, the defendant “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN was a lessor of the building,
including its stores, premises, appurtenances, furnishings, staircases, ingresses, egresses,
flooring, shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting, located at 1551 3rd Avenue,
County of New York, State of New York.

On and before October 31, 2017, the defendant “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN and its agents, servants, employees,
contractors and/or subcontractors managed the building, including its stores, premises,
appurtenances, furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting
located at 1551 3rd Avenue, New York, NY 10128.

On and before October 31, 2017, the defendant “JOHN DOE, INC”, J-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN and its agents, servants, employees,
contractors and/or subcontractors maintained the building, including its stores, premises,
appurtenances, furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting .
located at 1551 3rd Avenue, New York, NY 10128.

On and before October 31, 2017, the defendant “JOHN DOE, INC”. I-X, THEIR NAMES

BEING FICTICIOUS AND CURRENTLY UNKNOWN and its agents, servants, employees,

14

1A wf 14
TYSCEF boc.

93

wo. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 PageeiVapi 8YsceF: 05/26/2020

contractors and/or subcontractors supervised the building, including its stores, premises,
appurtenances, furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting
located at 155] 3rd Avenue, New York, NY 10128.

. On and before October 31, 2017, the defendant “JOHN DOE, INC”. I-X, THEIR NAMES
BEING FICTICIOUS AND CURRENTLY UNKNOWN, and its agents, servants,
employees, contractors and/or subcontractors controlled the building, including its stores, —
premises, appurtenances, furnishings, staircases, ingresses, egresses, flooring,
shelves/racks/displays, placement/stocking/storage etc., of
products/merchandise/stock/goods/supplies, and lighting located at 1551 3rd Avenue, New

York, NY 10128.

94. On and before October 31, 2017, the defendants and their agents, servants, employees,

95.

96.

contractors and/or subcontractors inspected the building, including its stores, premises,
appurtenances, furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting
located at 1551 3rd Avenue, New York, NY 10128.

On and before October 31, 2017, the defendant and their agents, servants, employees,
contractors and/or subcontractors repaired the building, including its stores, premises,
appurtenances, furnishings, staircases, ingresses, egresses, flooring, shelves/racks/displays,
placement/stocking/storage etc., of products/merchandise/stock/goods/supplies, and lighting
located at 1551 3rd Avenue, New York, NY 10128.

On or about October 31, 2017, the plaintiff, CLAUDIA DAVIS, was lawfully an invitee

and/or patron in the aforementioned premises.

15

15 nf 14
NYSCEF Doc. NO. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 Pagert@mh aiyscer: 05/26/2020

AS AND FOR A FIRST COUNT- NEGLIGENCE

97. Plaintiff repeats and re-alleges each and every previous allegation with the same force and
effect as if hereinafter set forth at length.

98. On or about October 31, 2017, the plaintiff, CLAUDIA DAVIS, became injured at the
aforesaid premises due to the unsafe condition(s) existing thereat.

99. Defendants, through their agents, servants, employees, contractors and subcontractors, knew
or should have known, and/or caused and created said unsafe conditiori(s).

100. On and before October 31, 2017, the defendants, their agents, servants, employees,
contractors/subcontractors/independent contractors, were negligent in the ownership,
management, operation, maintenance, control, design, alteration, upgrade, installation,
inspection, repair of the aforementioned premises, and in negligently
stocking/placing/storing/keeping/displaying products/merchandise/stock/goods/supplies, and
failed to properly secure said items thereat, and failed to ensure they safely and properly
stocked, stored, placed, kept, positioned, and maintained said
products/merchandise/stock/goods/supplies, and in causing and allowing to exist a nuisance
and/or unsafe condition(s).

101. That said premises, shelves/racks/displays etc., and said
products/merchandise/stock/goods/supplies were in and under defendants’ exclusive care,
custody and control, and this incident would not have occurred but for defendants’
negligence, and the doctrine of res ipsa loquitor applies herein.

102. Defendants failed to give/place proper warnings/instructions, and place proper and

adequate barriers or barricades.

16

16 nF 146
NYSCEF Doc. NO. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 PageriYmi Akscer: 05/26/2020

103. Defendants failed to properly supervise, monitor and safeguard their: premises;
products/goods/merchandise/stock/supplies/goods; equipment, fixtures,
shelves/racks/displays; customers/patrons/business invitees;

| agents/servants/employees/contractors/subcontractors/independent contractors and one
another.

104. As aresult of the aforesaid negligence on the part of the defendants, their agents,
servants, employees, contractors/subcontractors/independent contractors, the plaintiff,
CLAUDIA DAVIS, was caused to be injured, sustaining serious and permanent personal
injuries, incurred and will incur medical expenses, and other special damages.

105. Asaresult of the foregoing, Plaintiff sustained damages in an amount which exceeds the
jurisdictional limits of all lower courts which would otherwise have jurisdiction of this
matter, and this court does have jurisdiction of this matter.

AS AND FOR A SECOND COUNT- NEGLIGENT HIRING

106. The defendants, WHOLE FOODS MARKET GROUP, INC. and WHOLE FOODS
MARKET MID-ATLANTIC, INC., were negligent in the hiring, training, supervision,
monitoring and retention of Defendants “JOHN DOE, INC”. I-X, THEIR NAMES BEING
FICTICIOUS AND CURRENTLY UNKNOWN, and their agents, servants and employees.

107. The defendants, WHOLE FOODS MARKET GROUP, INC. and WHOLE FOODS

- MARKET MID-ATLANTIC, INC., were negligent in that they failed to properly supervise,
safeguard, and monitor Defendants “JOHN DOE, INC”. I-X, THEIR NAMES BEING
FICTICIOUS AND CURRENTLY UNKNOWN, and their agents, servants and employees
to ensure they safely and properly stocked, stored, placed, kept, positioned, secured and

maintained products/merchandise/stock/goods/supplies.

17

17 af 19
SYSCEF Doc. No. 2 Case 1:21-cv-04668-AT Document1-1 Filed 05/25/21 Pagerz0myi BYSCEF: 05/26/2020

108. Defendants failed to properly supervise, monitor and safeguard their: premises;
products/ goods/merchandise/ stock/supplies/goods; equipment, fixtures,
shelves/racks/displays; customers/patrons/business invitees;
agents/servants/employees/contractors/subcontractors/independent contractors and one
another.

109. As aresult of the foregoing, Plaintiff sustained damages in an amount which exceeds the
jurisdictional limits of all lower courts which would otherwise have jurisdiction of this matter,
and this court does have jurisdiction of this matter.

WHEREFORE, Plaintiff, CLAUDIA DAVIS, demands judgment against the Defendants in a
sum exceeding the jurisdictional limits of all lower courts and is within this court’s jurisdiction,
together with interest, attorneys’ fees and the costs and disbursements of this action and such
further and different relief as the court may deem just, proper and equitable.

Dated: Bronx, New York
May 26, 2020

Robert J Genis, Esq.
SONIN & GENIS, LLC

18

12 nF 194
NYSCEF DOC. NO. 2 Case 1:21-cv-04668-AT, Document 1-1 Filed 05/25/21 P&GE2VR MYSCEF: 05/26/2020

ATTORNEY’S AFFIRMATION

The Undersigned, an attorney duly admitted to practice law in the courts of New York State,
is amember of SONIN & GENIS, LLC., attorneys of record for the plaintiff, CLAUDIA
DAVIS in the within action and affirms, pursuant to CPLR 2106; and Deponent has read the .
foregoing SUMMONS & COMPLAINT and knows the contents thereof; that the same is true
to deponent’s own knowledge, except as to the matters therein stated to be alleged upon
information and belief, and that as to those matters deponent believes it to be true;

Deponent further says that the reason this verification is made by deponent and not by the
plaintiff is that Plaintiff is not within the County where attorneys maintain their office;

That the grounds of deponent’s belief as to all matters not stated upon deponent’s knowledge
are conversations with plaintiff(s), investigation and information contained within deponent’s
files.

Dated: Bronx, New York
May 26, 2020

Polat EF Crees

Robert Genis, Esq.
SONIN & GENIS, LLC

19

109 Af 14a
